Title: To Benjamin Franklin from Madame Brillon, 11 [May?] 1780
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce jeudi [May?] 11 [1780?] a passy
Je voulois vous écrire avant hiér mon bon papa; mr votre fils vint me voir et je le chargai de vous dire que je vous attendois hiér; hiér vos affaires vous ont empêchés de venir; aujourd’hui mon coeur Souffriroit trop s’il se refusoit au besoin de vous dire qu’il vous aime: aimér, le dire, avoir besoin d’éstre aimé, est d’une aussi grande nécéssité a l’éstre bien sensible, que l’air pour réspirér est nécéssaire a un astmatique: me voici contente de vous avoir répétté, ce que je vous ai dit mille fois, ce dont vous ne pouvés douttér—je radotte donc? óh non; l’amitié ne radotte jamais; elle a ainsi que son malin de frére, la faculté de répétter sans césse une chose qui paroist toujours nouvélle; élle a de plus que lui, une confiance plus entiére plus désintéréssée; tous nos secréts sont un bien acquis a l’ami (peut estre pas a l’amant): vous Sçavés mon bon papa a qu’él point vous pouvés lire au fond de mon coeur; vous sçavés par l’importance de la dérniére confidence que je vous ai faitte; que vous devés, que vous estes mon meilleur ami; puisse cétte certitude vous faire autant de plaisir, que j’en aurai toujours a vous l’assurér:/:
Comme je ne sors point de ma chambre; ne me rendrés vous pas la soirée que j’ai pérduë hiér?
 
Addressed: A Monsieur / Monsieur Franklin / a Passy
